Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted has been considered by the examiner.

Claim Objections
Claim 20 objected to because of the following informalities:  claim 20 recites “the non-transitory…medium of claim 11”. Claim 20 depends from either claim 17 or claim 18, therefore it should be changed to a system of claim 17 or 18.  Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-10 are directed to a method, Claims 11-16, 20 are directed to a non-transitory medium and Claims 17-19 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11 and 17 recite methods that receiving outcome information, the outcome information is associated with an action of an action flow, and the action flow comprises a plurality of actions; generating update information, wherein the update information is generated by the machine learning system based, at least in part, on the outcome information; and updating action information of the action, wherein the action information is updated based, at least in part, on the update information.
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a machine learning system, non-transitory medium, processor), the claims are directed to providing and updating outcome information for problem. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving outcome data, analyzing it, and providing resolution. In particular, the claims only recites the additional element – machine learning system, non-transitory medium, processor. The machine learning system, non-transitory medium, processor are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Claims 1, 11 and 17 recite receiving outcome information which is merely data gathering step and as such merely insignificant extra solution activity, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a machine learning system, non-transitory medium, processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; providing and updating outcome information for problem. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the machine learning system, non-transitory medium, processor these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0025] details “ the machine learning analysis is performed by one or more machine learning systems of the resolution identification system, [0101] computing system includes one or more processor, RAM.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Claims 1, 11 and 17 recite receiving outcome information which is merely data gathering step and as such merely insignificant extra solution activity, see MPEP 2106.05(g) (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 2-10, 12-16, and 18-20 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11 and 17. Claim 2 recites identifying one or more actions and generating the action flow. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Claims 3, 12 and 20 recites receiving product information and receiving problem information These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d.
Claims 4-5, 13 and 20 recites performing machine learning/model to produce one or more outputs These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Claim 6 recite machine learning models problem information includes error information, symptoms information These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Claims 7,14, 20 recite retrieving product identifier and a support history These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d.
Claims 8, 15 and 18 recite performing outcome analysis, result is fed back into machine learning one or more machine learning systems”, which describes the type of information which is used but does not establish how the data is used to achieve the result. As discussed with the independent claims the machine learning analysis is general in nature that is they allow for any possible manner of performing these tasks. As this does not describe how the results are achieved this fails to render the claims into a practical application.
Claims 9,16 and 19 recite updating action information. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al. (US 2021/0264438 A1).

Regarding claims 1, 11 and 17,  Singh discloses the method/medium/system comprising: 
receiving outcome information at a machine learning system ([0023] outcome analysis is performed. Such outcome analysis can be based on, for example, the resolution information (outcome information). The outputs of such outcome analysis can be provided to the machine learning analysis system(s)), 
wherein the outcome information is associated with an action of an action flow ([0030] the output thereof (one or more recommended actions intended to resolve the given problem) generated. Such recommended actions are then provided to a user of the system (e.g., a customer service representative, an end-user of the product/customer, or the like), [0032] recommended actions include soft fixes, hard fixes), and the action flow comprises a plurality of actions ([0036], [0049] and page 8 next best action shows action flow – follow guided path: keyboard, guided path windows OS installation) ; 
generating update information ([0033] a guided resolution architecture include the ability to adapt its functionality and behavior to changes in the operational environment (e.g., as to new products and problems)to, and in so doing, to facilitate self-adaptability in response to such changes by way of feedback and the availability of new product information, additional historical information (update information). Revise predictions and recommendations made in “real time” (in under 30 seconds, in a call center context), as may be suggested by the data and machine learning models, [0077]-[0078] automatic feedback can be received), 
wherein the update information is generated by the machine learning system based, at least in part, on the outcome information ([0040] Machine learning systems 210 produce a recommended action 220, which can be described by recommended action result information 225. Recommended action result information 225 and, optionally, performance feedback information 227, are provided to a resolution analyzer 230. Resolution analyzer 230 analyzes information regarding the resolution provided by recommended action 220, generating feedback); and 
updating action information of the action, wherein the action information is updated based, at least in part, on the update information ([0030]  incorporating natural language processing and business rules to determine which possible action is the next best action. Revise predictions and recommendations made in “real time” (in under 30 seconds, in a call center context), as may be suggested by the data and machine learning models, [0048] feedback provides for positive reinforcement of recommended actions resulting in the resolution of problems  Feedback 234 can, for example, be received at and maintained as existing problem information 277 and/or business rule information, [0079] Unsuccessful resolution analysis process 900 begins with the receipt of one or more recommended actions (910). Additionally, automatic feedback can be received (920). As before, such automatic feedback can include information automatically sent or received (e.g., as by telemetry from a computing device, sent by the computing device or a device associated therewith, without the need for operator intervention). Solution analysis is then performed using information regarding the recommended action(s) and, if received, automatic feedback (930). At this juncture, unsuccessful resolution analysis process 900 provides machine learning feedback thus generated to the machine learning systems (940). , [0082] feedback as to the acceptability of the resolution provided by the actions presented in recommended action description field 1040 and/or one or more of the solutions displayed in individual model predictions display).
Claim 11- Singh discloses a non-transitory computer-readable storage medium ([0089]-[0090]) comprising program instructions, which, when executed by one or more processors of a computing system
Claim 17 – Singh discloses a system comprising: one or more processors ([0083]); and a computer-readable storage medium ([0083], [0089]) coupled to the one or more processors, comprising program instructions, which, when executed by the one or more processors

Regarding claim 2. Singh discloses the method of claim 1, further comprising:
identifying one or more actions of a plurality of actions (Fig 3 #360 action identification system, [0034] identifying one or more actions to be taken to resolve the problem); and generating the action flow ([0032] produce one or more actions recommended including soft fixes, hard fixes etc.[0081] guided resolution user interface 1000 provides for the presentation of the results of the machine learning analysis performed. Such information can be presented in a recommended action description field 1040, as well as in an individual model predictions display., [0082] the recommended actions (action flow)

Regarding claims 3, 12 and 20. Singh discloses the method of claim 1, medium of claim 11 and system of claim 17 further comprising: 
receiving product information at a dynamic resolution system ([0036] Having received the product information and the problem information (and, optionally, the aforementioned existing information), resolution determination process 100 proceeds with performing one or more machine learning analyses using such product information and problem information, Fig 3 # 110 receive product information), wherein the product information describes one or more characteristics of a product ([0020] The product information describes one or more characteristics of a product.) ; and 
receiving problem information at the dynamic resolution system ([0036] Having received the product information and the problem information (and, optionally, the aforementioned existing information), resolution determination process 100 proceeds with performing one or more machine learning analyses), wherein the problem information describes one or more characteristics of a problem encountered with the product ([0020] The problem information describes one or more characteristics of a problem.).

Regarding Claims 4, 13 and 20, Singh discloses the method of claim 3, medium of claim 12 And system of claim 17 further comprising:
performing machine learning analysis of the problem information and the product information ([0036] Having received the product information and the problem information (and, optionally, the aforementioned existing information), resolution determination process 100 proceeds with performing one or more machine learning analyses using such product information and problem information, [0020]), wherein the machine learning analysis produces one or more outputs ([0020] The machine learning analysis produces one or more model outputs, and is performed by a machine learning system of the resolution identification system, using one or more machine learning models.), the machine learning analysis is performed by the machine learning system, and the machine learning analysis is performed using one or more machine learning models.([0020] The machine learning analysis produces one or more model outputs, and is performed by a machine learning system of the resolution identification system, using one or more machine learning models.)

Regarding claim 5. Singh discloses the method of claim 4, 
wherein the one or more machine learning models comprise at least one of a guided path model, a soft model, a hard model, or a cluster model. ([0022] the machine learning systems can employ machine learning models such as a guided path (GP) model, a soft model, a hard model, and/or a cluster model.)

Regarding claim 6.  Singh discloses the method of claim 3, 
wherein the problem information comprises at least one of error information regarding an error experienced in operation of the product, or symptom information regarding a symptom exhibited by the product in the operation of the product. ([0031] problem information, which can be, for example, text describing a problem encountered, a question regarding the product identified by the identify information, or other such inquiry. In the case of an inquiry regarding a problem (e.g., information regarding a failure, error, symptom, or the like), problem information is subjected to data preprocessing and natural language processing, which results in prepared data.)

Regarding claims 7, 14 and 20,  Singh discloses the method of claim 3, medium of claim 12 and system of claim 17 further comprising: 
retrieving one or more system attributes for a product identified by the product information ([0035] the product information includes identifying information such as a serial number, service tag information, or comparable information identifying, for example, a computing device, and retrieving a support history for the product ([0035] Such retrieved information can include, for example, component information, product specifications, repair history, information regarding earlier customer inquiries regarding the given product and/or related/independent problems (as well as transcripts regarding same).

Regarding claims 8, 15 and 18, Singh discloses the method of claim 1, medium of claim 11 and system of claim 17 further comprising: 
performing an outcome analysis ([0023] outcome analysis is performed. Such outcome analysis can be based on, for example, the resolution information.), wherein the outcome analysis is based, at least in part, on information produced by executing the action ([0037] performing outcome analysis on the results produced by taking the recommended action (160)), the machine learning analysis is performed by one or more machine learning systems of the resolution identification system ([0040] machine learning inputs 206 are provided to one or more machine learning systems (depicted in FIG. 2B as machine learning systems 210), by way of connector “A”. Machine learning systems 210 produce a recommended action 220, which can be described by recommended action result information), and a result of the outcome analysis is fed back to the machine learning system ([0038] The results of such resolution analysis can then be fed back into the machine learning systems, as well as certain of the product information sources and machine learning inputs.)

Regarding claims 9, 16 and 19,  Singh discloses the method of claim 8, medium of claim 15 and system of claim 18 further comprising: 
updating other action information of another action of the plurality of actions ([0077] Successful resolution analysis process 800 begins with the receipt of one or more recommended actions (810). Additionally, automatic feedback can be received (820). Such automatic feedback/update can include information automatically sent or received) , wherein the other action information is updated based, at least in part, on the result of the outcome analysis. ([0079] Solution analysis is then performed using information regarding the recommended action(s) and, if received, automatic feedback (930). At this juncture, unsuccessful resolution analysis process 900 provides machine learning feedback thus generated to the machine learning systems (940). Similarly, machine learning input feedback thus generated is provided to one or more of the machine learning input sources (950). )

Regarding claim 10. Singh discloses the method of claim 8, further comprising:
applying a business rule to the result of the outcome analysis, prior to the updating the action information of the action. ([0046] business rule information 278 can include business rules that result in a preference for lower cost resolutions (e.g., soft actions determined using an online, self-service web site), as opposed to higher cost resolutions (e.g., a service dispatch initiated by a customer service representative). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sait (WO2021158237) discloses aspects of resolution of customer issues 
Zakharov (US 2020/0134012) discloses  machine learning to automatically respond for troubleshooting a device. A programmed computer system obtains a training dataset from at least one database including historical customer complaint records and maintenance service records with resolution codes. 
Singh (US 2021/0158146) discloses receive historical data and real-time data associated with a troubleshooting service, identify, using a machine learning model, an optimal resolution based on the historical data and identify optimal action based on optimal path and the prior action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629